      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER, Individually,

Plaintiff,

v.                                                 Case No.

TEMPLE HILL, INC., d/b/a QUALITY
INN,

Defendant.

_______________________________/

                                 COMPLAINT
                          (Injunctive Relief Demanded)


                Plaintiff, DEBORAH LAUFER. Individually, on her behalf and

on behalf of all other individuals similarly situated, (sometimes referred to as

"Plaintiff'), hereby sues the Defendant, TEMPLE HILL, INC., d/b/a QUALITY

INN, (sometimes referred to as "Defendant"), for Injunctive Relief, and attorney's

fees, litigation expenses, and costs pursuant to the Americans with Disabilities

Act, 42 U.S.C. § 12181 et. seq., (“ADA").

1.    Plaintiff is a resident of Alachua County, Florida, is sui juris, and qualifies

as an individual with disabilities as defined by the ADA. Plaintiff is unable to

engage in the major life activity of walking more than a few steps without

assistive devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 2 of 12




cane or other support and has limited use of her hands. She is unable to tightly

grasp, pinch and twist of the wrist to operate. Plaintiff is also vision impaired.

When ambulating beyond the comfort of her own home, Plaintiff must primarily

rely on a wheelchair. Plaintiff requires accessible handicap parking spaces located

closest to the entrances of a facility. The handicap and access aisles must be of

sufficient width so that she can embark and disembark from a ramp into her

vehicle. Routes connecting the handicap spaces and all features, goods and

services of a facility must be level, properly sloped, sufficiently wide and without

cracks, holes or other hazards that can pose a danger of tipping, catching wheels

or falling. These areas must be free of obstructions or unsecured carpeting that

make passage either more difficult or impossible. Amenities must be sufficiently

lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

sink faucets, or other operating mechanisms that tight grasping, twisting of the

wrist or pinching. She is hesitant to use sinks that have unwrapped pipes, as such

pose a danger of scraping or burning her legs. Sinks must be at the proper height

SO that she can put her legs underneath to wash her hands. She requires grab bars

both behind and beside a commode so that she can safely transfer and she has

difficulty reaching the flush control if it is on the wrong side. She has difficulty

getting through doorways if they lack the proper clearance.
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 3 of 12




2.    Plaintiff is an advocate of the rights of similarly situated disabled persons

and is a "tester" for the purpose of asserting her civil rights and monitoring,

ensuring, and determining whether places of public accommodation and their

websites are in compliance with the ADA.

3.    According to the county property records, Defendant owns a place of

public accommodation as defined by the ADA and the regulations implementing

the ADA. 28 CFR 36.201(a) and 36.104. The place of public accommodation that

the Defendant owns is a place of lodging known as Quality Inn, and is located at

15960 NW US Highway, 441, Alachua, Florida (hereinafter "Property").

4.    Venue is properly located in the Northern District of Florida because the

injury occurred in this district.

5.    Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been

given original jurisdiction over actions which arise from the Defendant's

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. See also 28 U.S.C. § 2201 and § 2202.

6.    As the owner of the subject place of lodging, Defendant is required to

comply with the ADA. As such, Defendant is required to ensure that it's place of

lodging is in compliance with the standards applicable to places of public

accommodation. as set forth in the regulations promulgated by the Department of

Justice. Said regulations are set forth in the Code of Federal Regulations, the
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 4 of 12




Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

2010 ADA Standards, incorporated by reference into the ADA. These regulations

impose requirements pertaining to places of public accommodation, including

places of lodging, to ensure that they are accessible to disabled individuals.

7.    More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

requirement:

Reservations made by places of lodging. A public accommodation that owns,

leases (or leases to), or operates a place of lodging shall, with respect to

reservations made by any means, including by telephone, in-person, or through a

third party -

(i) Modify its policies, practices, or procedures to ensure that individuals with

disabilities can make reservations for accessible guest rooms during the same

hours and in the same manner as individuals who do not need accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms offered

through its reservations service in enough detail to reasonably permit individuals

with disabilities to assess independently whether a given hotel or guest room

meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals with

disabilities until all other guest rooms of that type have been rented and the

accessible room requested is the only remaining room of that type;
     Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 5 of 12




(iv) Reserve, upon request, accessible guest rooms or specific types of guest

rooms and ensure that the guest rooms requested are blocked and removed from

all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a

specific room is held in response to reservations made by others.

8.    These regulations became effective March 15, 2012.

9.    Defendant, either itself or by and through a third party, implemented,

operates, controls and or maintains a website for the Property which contains an

online reservations system. This website is located at

https://www.choicehotels.com/florida/alachua/quality-inn-

hotels/fl682?source=gyxt This term also includes all other websites owned and

operated by Defendant or by third parties to book or reserve guest

accommodations at the hotel. These websites are located at:

https://www.expedia.com/Gainesville-Hotels-Quality-Inn-I-75-At-Exit-

399.h898728.Hotel-Information

https://www.booking.com/hotel/us/hotel-nw-us-hwy-alachua.html

https://www.hotels.com/ho128643/?q-check-out=2019-10-08&FPQ=2&q-check-

in=2019-10-07

https://www.orbitz.com/Gainesville-Hotels-Quality-Inn-I-75-At-Exit-
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 6 of 12




399.h898728.Hotel-

Information?chkin=10%2F7%2F2019&chkout=10%2F8%2F2019

https://www.agoda.com/quality-inn-i-75-at-exit-399/hotel/alachua-fl-

us.html?cid=-218

https://www.priceline.com/relax/at/1685603/from/20191007/to/20191008/rooms/

1/?preferredhotelids=1685603 The purpose of these websites is so that members

of the public may reserve guest accommodations and review information

pertaining to the goods, services, features, facilities, benefits, advantages, and

accommodations of the Property. As such, these websites are subject to the

requirements of 28 C.F.R. Section 36.302(e).

10.   On four separate occasions prior to the commencement of this lawsuit,

Plaintiff visited the websites for the purpose of reviewing and assessing the

accessible features at the Property and ascertain whether they meet the

requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.

However, Plaintiff was unable to do so because Defendant failed to comply with

the requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff

was deprived the same goods, services, features, facilities, benefits, advantages,

and accommodations of the Property available to the general public. Specifically,

screenshots of all the websites the hotel uses for booking were reviewed and are

attached hereto.
     Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 7 of 12




11. The hotel’s own website located at

https://www.choicehotels.com/florida/alachua/quality-inn-

hotels/fl682?source=gyxt had made no reference to accessible rooms nor was

there an option to book an accessible room. No information was given as to

whether or where it offers compliant/accessible roll-in showers, tubs, built in

seating, commodes, grab bars, sinks, wrapped pipes, sink and door hardware,

properly located amenities, sufficient maneuvering spaces, compliant doors,

furniture, controls and operating mechanisms. The website does not contain any

information as to whether all goods, facilities and services at the property are

connected by a compliant accessible route, nor does the website contain any

information as to the accessibility of routes connecting all the features of the

hotel, the transaction counter, parking, and common area restrooms. The website

does not give any information as to whether accessible rooms are on the ground

floor or if an elevator is provided within an accessible route. Nor does the website

give any information regarding the pool/pools having an accessible lift. I have

looked at all the pages on the hotel websites including third party booking sites

and found that the hotel claims to have an outdoor swimming pool, picnic area,

vending machine, laundry facilities, free self-parking, breakfast buffet,

restaurants, and that there is no information as to whether any or all of these hotel

features are accessible.
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 8 of 12




12. The third-party booking site located at

https://www.expedia.com/Gainesville-Hotels-Quality-Inn-I-75-At-Exit-

399.h898728.Hotel-Information had no option to book an accessible room. Hotel

amenities, room types and amenities are all listed in detail. No information was

given about accessibility in the hotel other than the statements “Roll-in shower”,

“Wheelchair accessible path of travel”, “Wheelchair accessible parking” and

“Wheelchair accessible (may have limitations)”.

13. The third party booking site located at

https://www.booking.com/hotel/us/hotel-nw-us-hwy-alachua.html had no option

to book an accessible room. Hotel amenities, room types and amenities are all

listed in detail. No information was given about accessibility in the hotel other

than the statements “Facilities for disabled guests”.

14.   The third party booking site located at

https://www.hotels.com/ho128643/?q-check-out=2019-10-08&FPQ=2&q-check-

in=2019-10-07 had no option to book an accessible room. Hotel amenities, room

types and amenities are all listed in detail. No information was given about

accessibility in the hotel other than the statements “Disabled parking”,

“Wheelchair accessible path of travel” and “Roll-in shower”.
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 9 of 12




maintaining a websites with violations, Defendant deprives Plaintiff the equality

of opportunity offered to the general public. Defendant's online reservations

system serves as a gateway to its hotel. Because this online reservations system

discriminates against Plaintiff, it is thereby more difficult to book a room at the

hotel or make an informed decision as to whether the facilities at the hotel are

accessible.

21.   Plaintiff has suffered and will continue to suffer direct and indirect injury

as a result of the Defendant's discrimination until the Defendant is compelled to

modify its websites to comply with the requirements of the ADA and to

continually monitor and ensure that the subject websites remain in compliance.

22.   Plaintiff has a realistic, credible, existing and continuing threat of

discrimination from the Defendant's non-compliance with the ADA with respect

to these websites. Plaintiff has reasonable grounds to believe that she will

continue to be subjected to discrimination in violation of the ADA by the

Defendant.

23.   The Defendant has discriminated against the Plaintiff by denying her access

to, and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the subject website.

24.   The Plaintiff and all others similarly situated will continue to suffer such
      Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 10 of 12




discrimination, injury and damage without the immediate relief provided by the

ADA as requested herein.

25.    Defendant has discriminated against the Plaintiff by denying her access to

full and equal enjoyment of the goods, services, facilities, privileges, advantages

and/or accommodations of its place of public accommodation or commercial

facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all

offered goods, services, facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be

necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

26.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Plaintiff has retained the undersigned counsel and is entitled to recover

attorney's fees, costs and litigation expenses from the Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

27.    Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to

grant Plaintiff Injunctive Relief, including an order to require the Defendant to
     Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 11 of 12




alter the subject websites to make them readily accessible and useable to the

Plaintiff and all other persons with disabilities as defined by the ADA and 28

C.F.R. Section 36.302(e); or by closing the websites until such time as the

Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a.    The Court issue a Declaratory Judgment that determines that the Defendant

at the commencement of the subject lawsuit is in violation of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section

36.302(e).

b.    Injunctive relief against the Defendant including an order to revise its

websites to comply with 28 C.F.R. Section 36.302(e) and to implement a policy to

monitor and maintain the websites to ensure that it remains in compliance with

said requirement.

C.    An award of attorney's fees, costs and litigation expenses pursuant to 42

U.S.C. § 12205.

d.    Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.
    Case 1:19-cv-00305-AW-GRJ Document 1 Filed 11/26/19 Page 12 of 12




Respectfully Submitted,

                                /s/Philip Michael Cullen, III
                                Fla. Bar No: 167853
                                PHILIP MICHAEL CULLEN, III
                                Attorney-at-Law—Chartered
                                621 South Federal Highway, Suite Four
                                Fort Lauderdale, Florida 33301
                                Telephone: (954) 462-0600
                                Facsimile: (954) 462-1717
                                e-mail: CULLENIII@aol.com
